Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00622-CV

 Marisela G. SALAS, Individually and as Representative of the Estate of Martin Suarez and as
                   Next Friend of Keyla Marizel Salas Suarez, Minor,
                                        Appellant

                                              v.

                   ALLEN KELLER CO. I, L.L.C. d/b/a Allen Keller Co.,
                                   Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13410
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Marisela G. Salas, Individually and as
Representative of the Estate of Martin Suarez and as Next Friend of Keyla Marizel Salas Suarez,
Minor.

       SIGNED August 19, 2015.


                                               _____________________________
                                               Karen Angelini, Justice